DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Liu on 10/28/2021.
The application has been amended as follows:
Claim 1 (currently amended): An optofluidic system for stretching a plurality of sample isolates, comprising:
a microfluidic flow system comprising at least one microfluidic channel and a microfluidic pump; 
an optical tweezer system, wherein the optical tweezer system comprises:
a laser source configured to generate an optical tweezer directed towards the at least one microfluidic channel; and
a multimode-interference waveguide or a spatial light modulator configured to generate a 1-dimensional optical tweezer array or a 2-dimensional optical tweezer array using the generated optical tweezer;

one or more processors configured to:
trap, using the  1-dimensional optical tweezer array or the 2-dimensional optical tweezer array, the plurality of sample isolates away from a wall of the at least one microfluidic channel;
	generate, using the microfluidic pump of the microfluidic flow system, a microfluidic flow to stretch the plurality of trapped sample isolates;
	determine deformation characteristics of the plurality of stretched sample isolates based on one or more frames from the image processing system; and
	output information corresponding to the deformation characteristics.
Claim 3 (Currently Amended): The optofluidic system of claim 2, wherein the optical tweezer system comprises:
	
	a modulation device configured to modulate the optical 
	Claim 5 (Currently Amended): The optofluidic system of claim 1, wherein the 


	
	an interferometer system configured to split the optical tweezer into multiple optical tweezers directed towards the at least one microfluidic channel, and
	wherein the one or more processors are further configured to trap the plurality of sample isolates using the multiple optical tweezers from the interferometer system.
	Claim 8 (Currently Amended): The optofluidic system of claim 1, wherein the optical tweezer system comprises:
	
	[[a]] the multimode-interference waveguide 
	wherein the one or more processors are  further configured to trap the plurality of sample isolates using the 1-dimensional optical tweezer array.
	Claim 9 (Currently Amended): The optofluidic system of claim 1, wherein the optical tweezer system comprises:
	
	[[a]] the multimode-interference 
	wherein the one or more processors are further configured to trap the plurality of sample isolates using the 2-dimensional optical tweezer array.


	
	[[a]] the spatial light modulator 
	wherein the one or more processors are 
	Claim 11 (Currently Amended): The optofluidic system of claim 1, wherein the optical tweezer system comprises:
	a laser source configured to generate the optical tweezer; and 
	[[a]] the  spatial light modulator 
	wherein the one or more processors are 
	Claim 18 (Currently Amended): A method for stretching a plurality of sample isolates, comprising:
	trapping, using a 1-dimensional or 2-dimensional optical tweezer array associated with an optical tweezer, the plurality of sample isolates away from a wall of at least one microfluidic channel of a microfluidic flow system, wherein a multimode-interference waveguide or a spatial light modulator generates the 1-dimensional or the 2-dimensional optical tweezer array;
	generating, using a microfluidic pump of the microfluidic flow system, a microfluidic flow to stretch the plurality of trapped sample isolates;

	outputting, by the one or more processors, information corresponding to the deformation characteristics.
	Claim 19 (Currently Amended): The method of claim 18, 
	further comprising:
	modulating the optical 
	Claim 20 (Currently Amended): A non-transitory computer-readable storage medium comprising computer-executable instructions that, when executed by one or more processors of an optofluidic system, causes the optofluidic system to: 
	trap, using  a 1-dimensional or 2-dimensional optical tweezer array associated with an optical tweezer, the plurality of sample isolates away from a wall of at least one microfluidic channel of a microfluidic flow system, wherein a multimode-interference waveguide or a spatial light modulator generates the 1-dimensional or the 2-dimensional optical tweezer array;
	generate, using a microfluidic pump of the microfluidic flow system, a microfluidic flow to stretch the plurality of trapped sample isolates;

	output information corresponding to the deformation characteristics.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Elsener et al (WO 02/44689) teaches a microfluidic device for sorting a small particle within, and moving with, fluid flowing within microfluidic channels within the device. The device has a source of optical, or photonic, forces for selectively producing photonic forces on the at least one small particle as it flows through the junction so as to controllably direct this at least one small particle that is within the fluid flow into a selected one of at the least two downstream microfluidic channels (see Section 6., “A microfluidic Device” on pg. 19-20). In addition, Elsener et al teaches an array of VCSELs (vertical cavity surface emitting lasers) may be used as a parallel array of optical tweezers, which are disposed within the microfluidic channel (see pages 25-26). These optical tweezers and tweezer arrays (which may be generated by spatial light modulators, see paragraph 2 of pg. 28) in accordance with the present invention Vertical Cavity Surface Emitting Lasers (VCSELs) and VCSEL arrays are used where each VCSEL laser in the array is focused so as to individually act as trap. In addition, Elsener et al teaches that the VCSELs are controlled by a digital computer (see pg. 27) and that the device utilizes a laser light switching beam 5 (see abstract). Furthermore, 
In addition, Heng (WO 2012092545) teaches a system for immobilizing molecules of interest suspended in fluid in the sample stage and selectively releasing the immobilized molecules. In some embodiments, the system for immobilizing molecules of interest includes a trapping laser (such as laser 102, see Figure 1) and a light modulating device that modulates light from the trapping laser into a plurality of focused beams that act as optical tweezers. In some embodiments, the system further includes a computerized processing unit that receives signals from the electronic image sensor and constructs a digital image of the imaging region of the sample stage, identifies the locations of particular molecules of interest, and programs the light modulating device to generate the plurality of focused beams that immobilize the particular molecules of interest using optical tweezers. The computerized processing unit may further program the light modulating device to selectively shut off one of the converging beams to release a corresponding molecule. The light modulating device may be a spatial light modulator (see page 1, line 28 – page 2, line 9).  In addition, Heng teaches that Modulation device 110 is then programmed, using processing unit 107, to provide an array of optical tweezer beams 203a-203c directed at the beads corresponding to the tagged molecules (see page 6, lines 29-30).
However, the above cited prior art, neither teaches nor fairly suggests an optofluidic system for stretching a plurality of sample isolates, comprising: an optical tweezer system, wherein the optical tweezer system comprises:

trap, using the 1-dimensional optical tweezer array or the 2-dimensional optical tweezer array, the plurality of sample isolates away from a wall of the at least one microfluidic channel; determine deformation characteristics of the plurality of stretched sample isolates based on one or more frames from the image processing system; and output information corresponding to the deformation characteristics (as claimed in claim 1). 
In addition, the above cited prior art, neither teaches nor fairly suggests a method for stretching a plurality of sample isolates, comprising: trapping, using a 1-dimensional or 2-dimensional optical tweezer array associated with an optical tweezer, the plurality of sample isolates away from a wall of at least one microfluidic channel of a microfluidic flow system, wherein a multimode-interference waveguide or a spatial light modulator generates the 1-dimensional or the 2-dimensional optical tweezer area; determining, by one or more processors, deformation characteristics of the plurality of stretched samples isolates based on one or more frames from an image processing system; and outputting, by the one or more processors, information corresponding to the deformation characteristics (as claimed in claim 18). 
Furthermore, the above cited prior art, neither teaches nor fairly suggests a non-transitory computer-readable storage medium comprising computer-executable instructions that, when executed by one or more processors of an optofluidic system, causes the optofluidic system to:
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797